301 F.2d 662
Michael Joseph AMIRR, Appellant,v.UNITED STATES of America.
No. 13862.
United States Court of Appeals Third Circuit.
Submitted April 2, 1962.
Decided April 11, 1962.

Michael Joseph Amirr, appellant, pro se.
David M. Satz, Jr., U. S. Atty.; John H. Yauch, Jr., Asst. U. S. Atty., Newark, N. J., for appellee.
Before GOODRICH and GANEY, Circuit Judges, and SHERIDAN, District Judge.
PER CURIAM.


1
Appellant pleaded guilty to an information charging him with multiple counts of mail theft and forgery. On February 7, 1958, he was sentenced to one and onehalf years imprisonment, to be followed by a four-year period of probation. On January 13, 1961, while he was in state custody, appellant was found guilty of violating the terms of his probation and was sentenced to an additional eighteen months in prison. This term began on April 21, 1961, following his release from state custody. The appellant now says that this second prison term should be dated from January 13, the date of sentencing.


2
The appellant tells no novel tale. It is well settled that where a federal court imposes a sentence upon a defendant who is, at that time, in state custody, the federal sentence begins to run when the defendant is received, after his release by the state authorities, at the "penitentiary, reformatory, or jail for service of said sentence." 18 U.S.C. § 3568; Verdejo v. J. T. Willingham, 198 F. Supp. 748 (M.D.Pa.), aff'd per curiam, 295 F.2d 506 (3d Cir. 1961).


3
There was no error. The judgment of the district court will be affirmed.